Title: To John Adams from William Cunningham, 10 December 1808
From: Cunningham, William
To: Adams, John



Dear Sir,
Fitchburg, Dec. 10th. 1808.

I had the pleasure to write you the 3d. inst. I follow it with this to make the explanation of the concluding part of that letter which subsequent discoveries have made necessary.
I mentioned a particular object as my inducement to a public notice of Mr. J. Q. A., in the thirteenth number of certain speculations, but it appears that the occasion I intended to influence has gone by in advance of my efforts. But this was not oweing to any delinquency in my endeavours. The paper was received by the printers on the 10th of Nov. and if they had not intermitted the publication of the numbers, the number XIII wod. have appeared on Friday, the 22d. of last month. That it did not appear on that day I knew, indeed, at the date of my last; but the omission of a number in the Palladium of that day week, was unknown to me. The letters I prepare for the mail are written on post days, and I very frequently meet with matter in the letters or papers I receive which affect the contents of the letters I had sent to the office. This was the case when I forwarded my last to you. I found that the regular appearance of my papers had been interrupted, and that the number XIII cod. not appear until the 6th. inst. Whether the editors neglected me on that day on purpose to defeat my views, I leave to conjecture. It is to wear away some of the chagrin which their conduct has caused, that I make this elucidation. As it respects Mr. Adams, the omission of the paper will be of little consequence, even though its publication could have effected as I wished—I lay designate him for the Office Mr. Madison will be call’d to vacate. If what I have sent to the press concerning Mr Adams, should appear, (or has appeared,) and it should be thought to be composed in more candour than craftiness, I shall feel complimented rather than wounded by the opinion. My well-meant attempts to serve him have been directed as much by my sense of duty to my country, as by the obligations of private friendship; and I am persuaded that I shall never have occasion to apoligise to him for what the union of these governing rules of reflection may suggest respecting him.
I have hopes of being favoured this evening with the Talk of Pickering.
With affection and respect, / I am, Dear Sir, / Your Friend & Servt.
Wm. Cunningham, Jr.